Jill O. Gibson, OSB #973581
jill@gibsonlawfirm.org
121 SW Morrison St, 11th Floor
Portland, OR 97204
Tel: 503.686.0486
Fax: 866.511.2585

Milton L. Chappell, DCB #936153
(pro hac vice to be filed)
mlc@nrtw.org
8001 Braddock Rd, Suite 600
Springfield, VA 22151
Tel: 703.770.3329

James G. Abernathy, OSB #161867
JAbernathy@freedomfoundation.com
Rebekah C. Millard, OSB #121199
RMillard@freedomfoundation.com
PO Box 552
Olympia, WA 98507
Tel: 360.956.3482

Attorneys for Plaintiffs and the Requested Class




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION

  LORIANN ANDERSON, KERRIN FISCUS,                     Case No.
  KENNETH HILL, RENE LAYTON,
  MICHAEL MILLER, BERNARD PERKINS,                     COMPLAINT – CLASS ACTION
  DENNIS RICHEY, KATHIE SIMMONS,
  KENT WILES, and MELINDA WILTSE, as                   Constitutional Violation Action
  individuals and representatives of the respective    (42 U.S.C. § 1983)
  requested classes,

                                         Plaintiffs,

                         v.




PAGE 1 – COMPLAINT – CLASS ACTION
   SERVICE EMPLOYEES INTERNATIONAL
   UNION (SEIU) LOCAL 503, OREGON
   PUBLIC EMPLOYEES UNION (OPEU);
   OREGON AFSCME COUNCIL 75, labor
   organizations; KATY COBA, in her official
   capacity as Director of the Oregon Department of
   Administrative Services; JACKSON COUNTY,
   LANE COUNTY, MARION COUNTY,
   WALLOWA COUNTY, CITY OF
   PORTLAND, political subdivisions of the State
   of Oregon; WESTERN OREGON
   UNIVERSITY, a public higher educational
   institution; NORTHWEST SENIOR &
   DISABILITY SERVICES, a local
   intergovernmental agency,

                                        Defendants.


                                      INTRODUCTION

       1.      On June 27, 2018, the Supreme Court held it unconstitutional for public-sector

unions and employers to collect or deduct union dues or fees (“forced fees”) from public

employees without their affirmative consent and knowing waiver of their First Amendment rights.

Janus v. AFSCME, Council 31, 138 S. Ct. 2448, 2486 (2018).

       2.      Plaintiffs are public employees in bargaining units represented by at least one of

the union Defendants or its affiliates. Notwithstanding Plaintiffs’ post-Janus written revocations

to their respective Defendant union and public employer of their pre-Janus authorizations for the

deduction of union dues from their wages, Plaintiffs’ respective Defendants continue to deduct

forced fees from their wages without their affirmative consent.

       3.      Plaintiffs’ pre-Janus deduction authorizations were not and could not have been a

knowing waiver of their First Amendment rights.

       4.      Defendants maintain and enforce policies, provisions and requirements under

which, after Plaintiffs and other employees in the proposed classes have notified their respective



PAGE 2 – COMPLAINT – CLASS ACTION
Defendant union and public employer of their resignation from union membership and revocation

of their prior dues deduction authorizations, forced fees continue to be collected from Plaintiffs

and other employees in the proposed classes, pursuant to ORS 243.776 and ORS 292.055(3) and

the dues deduction checkoff and/or maintenance of membership provisions of the respective

collective bargaining agreements, until a specified small window period that occurs months or

years in the future.

        5.      Defendants’ actions and dues deduction revocation restrictions violate the

employees’ exercise of their First Amendment right not to pay moneys to a union without their

affirmative consent and knowing waiver of First Amendment rights.

        6.      Plaintiffs seek for themselves and similarly situated employees:

                a.)    declaratory judgments that: i.) the revocation restrictions; ii.) the continued

        deduction of union dues or fees without the employees’ affirmative consent and knowing

        waiver of First Amendment rights; and iii.) the application of ORS 243.776 and ORS

        292.055(3) and the dues deduction checkoff and maintenance of membership provisions of

        the respective collective bargaining agreements are unconstitutional and unenforceable;

                b.)    injunctive relief that prohibits the maintenance and enforcement of the

        unconstitutional statutes, policies, provisions, deductions and other actions that the Court

        has declared unconstitutional and unenforceable;

                c.)    compensatory damages of all dues and fees deducted from their wages after

        they informed their respective Defendant(s) that such deductions were without their

        consent and knowing waiver of their First Amendment rights;

                d.)    nominal damages for the violation of their First Amendment rights; and

                e.)    reasonable attorneys’ fees.




PAGE 3 – COMPLAINT – CLASS ACTION
                                JURISDICTION AND VENUE

        7.     This is an action that arises under the Federal Civil Rights Act of 1871, 42 U.S.C.

§ 1983, to redress the deprivation, under color of state law, of rights, privileges, and immunities

secured to Plaintiffs and class members by the Constitution of the United States, particularly the

First and Fourteenth Amendments.

        8.     The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. §

1343.

        9.     This action is an actual controversy in which Plaintiffs seek a declaration of their

rights under the Constitution of the United States. Pursuant to 28 U.S.C. §§ 2201-2202, this Court

may declare the rights of Plaintiffs and grant further necessary and proper relief based thereon,

including injunctive relief pursuant to Federal Rule of Civil Procedure 65.

        10.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the claims arise

in this judicial district and Defendants operate and do business in this judicial

district.

        11.    Because a substantial part of the events giving rise to the claims occurred in

counties covered by the Portland Division, assignment to that Division is proper. L.R. 3-2.


                                           PARTIES

        12.    Plaintiff Loriann Anderson (“Anderson”) resides and works in Polk County,

Oregon as a public employee of Defendant Western Oregon University in a bargaining unit

represented by Defendant SEIU Local 503.

        13.    Plaintiff Kerrin Fiscus (“Fiscus”) resides and works in Marion County, Oregon as

a public employee of the State of Oregon’s Board of Parole and Post-Prison Supervision, a partner



PAGE 4 – COMPLAINT – CLASS ACTION
of the Oregon Department of Corrections in a bargaining unit represented by Defendant AFSCME

Council 75.

       14.    Plaintiff Kenneth Hill (“Hill”) resides in Polk County, Oregon and works in Marion

County, Oregon as a public employee of the State of Oregon’s Military Department in a bargaining

unit represented by AFSCME Local 3932 and Defendant AFSCME Council 75.

       15.    Plaintiff Rene Layton (“Layton”) resides and works in Wallowa County, Oregon as

a public employee of Defendant Wallowa County’s District Attorney’s Office in a bargaining unit

represented by the Wallowa County Courts Local 924 and Defendant SEIU 503.

       16.    Plaintiff Michael Miller (“Miller”) resides in Canyon County, Idaho, and works

Malheur County, Oregon as a public employee of the State of Oregon’s Department of Corrections

in a bargaining unit represented by Defendant AFSCME Council 75.

       17.    Plaintiff Bernard Perkins (“Perkins”) resides and works in Lane County, Oregon as

a public employee of Defendant Lane County, Oregon in a bargaining unit represented by

AFSCME Local 2831-General Unit and Defendant AFSCME Council 75.

       18.    Plaintiff Dennis Richey (“Richey”) resides and works in Jackson County, Oregon

as a public employee of Jackson County, Oregon in a bargaining unit represented by Jackson

County Employees Association and Defendant SEIU Local 503.

       19.    Plaintiff Kathie Simmons (“Simmons”) resides in Washington County, Oregon,

and works in Multnomah County, Oregon as a public employee of the City of Portland in a

bargaining unit represented by AFSCME Local 189 and Defendant AFSCME Council 75.

       20.    Plaintiff Kent Wiles (“Wiles”) resides in Linn County, Oregon, and works in

Marion County, Oregon as a public employee of the NorthWest Senior & Disability Services in a

bargaining unit represented by AFSCME Local 3669 (also known as NorthWest Senior &




PAGE 5 – COMPLAINT – CLASS ACTION
Disability Services Local 3669) and Defendant AFSCME Council 75.

       21.      Plaintiff Melinda Wiltse (“Wiltse”) resides and works in Marion County, Oregon

as a public employee of Marion County, Oregon in a bargaining unit represented by Marion County

Employees Association (also known as Oregon Public Employees Union Local 294) and

Defendant SEIU Local 503.

       22.      Defendant Service Employees International Union Local 503, Oregon

Public Employees Union (“SEIU 503”), whose Portland office is located at 6401 SE

Foster Road, Portland, Oregon 97206, is a state-wide labor union, affiliated with various other

SEIU locals, that enters into numerous collective bargaining agreements with public employers

throughout Oregon, including the State of Oregon, which require, pursuant to ORS 243.776 and

ORS 292.055(3), the public employer to deduct payments for SEIU 503 and its affiliates from the

wages of authorizing public employees.

       23.      Defendant Oregon AFSCME 75 ("AFSCME 75"), whose Portland office

is located at 6025 E Burnside Street, Portland, Oregon 97215, is a state-wide labor union, affiliated

with         various     AFSCME           locals,       that       enters      into       numerous

collective bargaining agreements with public employers throughout Oregon, including the State of

Oregon, which require, pursuant to ORS 243.776 and ORS 292.055(3), the public employer to

deduct payments for AFSCME 75 and its affiliates from the wages of authorizing public

employees.

       24.      Defendant Katy Coba (“Coba”) is Director of the Oregon Department of

Administrative Services (“DAS”), the agency designated by ORS 243.696 to collectively bargain




PAGE 6 – COMPLAINT – CLASS ACTION
with Defendants AFSCME 75 1 and SEIU 503 2 and/or their affiliates, on behalf of numerous State

agencies and departments, including, but not limited to, the Oregon Department of Corrections,

and the State of Oregon Military Department, and is sued in her official capacity. Under Defendant

Coba’s authority, DAS or the respective state agency or department employers are responsible for

deducting dues from the wages of Plaintiffs Fiscus, Hill, and Miller, and remitting the respective

dues to AFSCME 75 or SEIU 503, pursuant to the Dues Deduction(s) or Payroll Deduction(s)

sections of the respective collective bargaining agreements.

        25.     Defendant Western Oregon University, whose office is located at 345 Monmouth

Ave N, Monmouth, Oregon 97361, is a public higher educational institution and collectively

bargains with Defendant SEIU 503. 3 The University is responsible for deducting dues from

Plaintiff Anderson’s wages and remitting the dues to SEIU 503, pursuant to Article 10, Section

13(A) - Dues Deduction of the collective bargaining agreement.

        26.     Defendant Wallowa County, whose office is located at 101 South River Street

Enterprise, Oregon 97828, is a political subdivision in the State of Oregon and collectively

bargains with Wallowa County Courts Local 924 and Defendant SEIU 503. 4 The County is

responsible for deducting dues from Plaintiff Layton and remitting the dues to SEIU 503, pursuant


1
  2017-2019 AFSCME 75 Collective Bargaining Agreement with DAS for DOC Security. Available at:
https://www.oregon.gov/das/HR/CBA/AFSCME%20DOC%20Security%2017-19%20amended.pdf (last visited
November 15, 2018); 2017-2019 AFSCME 75 Collective Bargaining Agreement with DAS for DOC Security Plus.
Available at: https://www.oregon.gov/das/HR/CBA/AFSCME%20DOC%20Security%20Plus%2017-
19%20amended.pdf (last visited November 15, 2018); and 2017-2019 AFSCME 75 Collective Bargaining
Agreement with DAS for Oregon Military Department. Available at:
https://www.oregon.gov/das/HR/CBA/AFSCME%20Oregon%20Military%20Department%2017-19.pdf (last visited
November 15, 2018).
2
  2015-2019 SEIU 503 Collective Bargaining Agreement with DAS. Available at:
https://www.oregon.gov/das/HR/CBA/SEIU%20Full%20Master%20Agreement%2015-19%20with%20Mid-
Term%20Language.pdf (last visited November 15, 2018).
3
  2015-2019 SEIU 503 Collective Bargaining Agreement with [various public universities, including] Western
Oregon University. Available at: http://www.wou.edu/hr/files/2015/05/2015-19.CBA_.FINAL_.pdf (last visited
November 15, 2018).
4
  2017-2020 SEIU 503 Collective Bargaining Agreement with Wallowa County. Available at: http://seiu503.org/wp-
content/uploads/2017/09/Wallowa-Co-Courts-final-CBA-17-20.pdf (last visited November 15, 2018).


PAGE 7 – COMPLAINT – CLASS ACTION
to Article 3.1 - Check-off of the collective bargaining agreement.

       27.     Defendant Lane County, whose office is located at 125 East 8th Avenue, Eugene,

Oregon 97401, is a political subdivision in the State of Oregon and collectively bargains with

AFSCME Local 2831, an affiliate of Defendant AFSCME 75. 5 The County is responsible for

deducting dues from Plaintiff Perkins’ wages and remitting the dues, directly or indirectly, to

AFSCME Local 2831 and AFSCME 75, pursuant to Article 3, Section 2 – Deduction of Dues and

Fees of the collective bargaining agreement.

       28.     Defendant Jackson County, whose office is located at 10 South Oakdale Avenue,

Medford, Oregon 97501, is a political subdivision in the State of Oregon and collectively bargains

with the Jackson County Employees Association and Defendant SEIU 503. 6 The County is

responsible for deducting dues from Plaintiff Richey’s wages and remitting the dues to SEIU 503,

pursuant to Article 4, Section 2 – Dues Deduction of the collective bargaining agreement.

       29.     Defendant City of Portland, whose office is located at 1221 Southwest 4th Avenue,

Room 110, Portland, Oregon 97204, is a political subdivision in the State of Oregon and

collectively bargains with AFSCME Local 189 and Defendant AFSCME 75. 7 The City is

responsible for deducting dues or fees from Plaintiff Simmons’ wages and remitting the dues to

AFSCME 75, pursuant to Article 3 – Dues Checkoff of the collective bargaining agreement.

       30.     Defendant NorthWest Senior & Disability Services (“NWSDS”), whose Salem

office is located at 3410 Cherry Ave Northeast, Salem, Oregon 97301, is a local intergovernmental


5
  2017-2020 AFSCME Local 2831-General Unit Agreement with Lane County. Available at:
https://lanecounty.org/UserFiles/Servers/Server_3585797/Image/Government/County%20Departments/Human%20
Resources/Collective%20Bargaining%20Agreements/AFSCME%202017-
2020%20CBA%20FINAL%20for%20web.pdf (last visited November 15, 2018).
6
  2016-2019 Jackson County Employees Association SEIU 503 Collective Bargaining Agreement with Jackson
County. Available at: http://jacksoncountyor.org/Departments/Human-Resources/Labor-
Agreements?EntryId=38540&Command=Core_Download&method=attachment (last visited November 15, 2018).
7
  2017-2020 District Council of Trade Unions, AFSCME Local 189 Labor Agreement with City of Portland.
Available at: https://www.portlandoregon.gov/bhr/article/507808 (last visited November 15, 2018).


PAGE 8 – COMPLAINT – CLASS ACTION
entity and collectively bargains with AFSCME Local 3669 and Defendant AFSCME 75. 8 NWSDS

is responsible for deducting dues or fees from Plaintiff Wiles’ wages and remitting the dues,

directly or indirectly, to AFSCME Local 3669 and AFSCME 75, pursuant to Article 3.3 –

Deduction of the collective bargaining agreement.

        31.     Defendant Marion County, whose office is located at 555 Court Street Northeast,

Suite 5232, Salem, Oregon 97301, is a political subdivision in the State of Oregon and collectively

bargains with MCEA 294 and Defendant SEIU 503. 9 The County is responsible for deducting dues

or fees from Plaintiff Wiltse’s wages and remitting the dues, directly or indirectly, to MCEA 294

and SEIU 503, pursuant to Article 3, Sections 4-8 – Dues Deduction of the collective bargaining

agreement.


                                     FACTUAL ALLEGATIONS

        32.     After Janus was decided, Plaintiff Anderson notified Defendants SEIU 503 on or

about November 1, 2018 and Western Oregon University on or about October 31, 2018 in writing

of her resignation from union membership and revocation of her pre-Janus authorization for the

deduction of union dues or fees from her wages.

        33.     On October 8, 2018, SEIU 503 accepted Anderson’s resignation from union

membership but denied the revocation of her dues deductions:

                We are in receipt of your letter requesting to resign your membership with
                SEIU Local 503, OPEU. Your request will be deemed effective upon receipt
                of your letter . . . . We also wish to remind you that, under the terms of the
                dues checkoff authorization form you signed, dues deductions cannot be
                terminated except in the periods set forth in the authorization . . . .
                Accordingly, we shall hold the cancellation request on file until the first

8
  2018-2019 AFSCME Local 3669 Collective Bargaining Agreement with NorthWest Senior & Disability Services.
Available at: https://www.oregonafscme.org/docs/contracts/NorthWest_Senior___Disability_Services_L3669.pdf
(last visited November 15, 2018).
9
  2016-2020 SEIU 503 Collective Bargaining Agreement with Marion County. Available at: http://seiu503.org/wp-
content/uploads/2017/09/MCEA-Contract-2016-2018-Final.pdf (last visited November 15, 2018).


PAGE 9 – COMPLAINT – CLASS ACTION
              date cancellation would be appropriate. In your case, that date is August 19.
              At that point, the Union will take appropriate steps to have your dues
              checkoff cancelled.

       34.    Defendant Western Oregon University has not responded but continues deducting

union dues from Anderson’s paychecks after she withdrew her consent.

       35.    After Janus was decided, Plaintiff Fiscus notified Defendant AFSCME 75 on or

about July 6, 2018 and the Oregon Department of Corrections on or about October 31, 2018, in

writing of her resignation from union membership and revocation of her pre-Janus authorization

for the deduction of union dues or fees from her wages.

       36.    On July 27, 2018, AFSCME 75 accepted Fiscus’ resignation from union

membership but denied the revocation of her dues deductions:

              Our office is in receipt of your letter requesting to revoke your member
              status. We have changed your status in our database to non-member dues
              payer. Consistent with this change in status, you will no longer be eligible
              to vote in elections or contract ratifications, you will no longer be eligible
              to hold elected office in the union, and you will no longer be eligible for
              member-only benefits.

              The collective bargaining agreement between AFSCME and your employer
              provides that members who resign their membership shall continue to pay
              dues for more than 12 months. Notwithstanding the provision, as an act of
              good faith, we will ask your employer to terminate your dues on 1/12/2019.
              This date is the open period from the most recent membership card you
              signed.

       37.    Defendant Coba through the Department of Corrections or DAS continues

deducting union dues from Fiscus’ paychecks after she withdrew her consent.

       38.    After Janus was decided, Plaintiff Hill notified Defendant AFSCME 75 on or about

June 30, 2018, and the Oregon Military Department on or about August 7, 2018 in writing of his

resignation from union membership and revocation of his pre-Janus authorization for the

deduction of union dues or fees from his wages.




PAGE 10 – COMPLAINT – CLASS ACTION
       39.     On July 31, 2018, AFSCME 75 accepted Hill’s resignation from union

membership but denied the revocation of his dues deductions:

               Our office is in receipt of your letter requesting to revoke your member
               status. We have changed your status in our database to non-member dues
               payer. Consistent with this change in status, you will no longer be eligible
               to vote in elections or contract ratifications, you will no longer be eligible
               to hold elected office in the union, and you will no longer be eligible for
               member-only benefits.

               The collective bargaining agreement between AFSCME and your employer
               provides that members who resign their membership shall continue to pay
               dues for more than 12 months. Notwithstanding the provision, as an act of
               good faith, we will ask your employer to terminate your dues on
               12/30/2018. This date is the anniversary of the date that you became a
               member.

       40.     Defendant Coba through the Oregon Military Department or DAS continued

deducting union dues from Hill’s paychecks after he withdrew his consent.

       41.     On November 5, 2018, AFSCME 75 notified Hill that his request was processed,

and his employer would be notified to cease dues deductions. Hill had dues deducted on November

1, 2018 and is awaiting his next pay period.

       42.     After Janus was decided, Plaintiff Layton notified Defendants SEIU 503 with a

copy to Wallowa County, on or about August 9, 2018, in writing of her resignation from union

membership and revocation of her pre-Janus authorization for the deduction of union dues or fees

from her wages.

       43.     On August 9, 2018 SEIU 503 accepted Layton’s resignation from union

membership but denied the revocation of her dues deductions:

               We are in receipt of your letter requesting to resign your membership with SEIU
               Local 503, OPEU. Your request will be deemed effective upon receipt of your letter
               . . . . We also wish to remind you that, under the terms of the dues checkoff
               authorization form you signed, dues deductions cannot be terminated except in the
               periods set forth in the authorization . . . . Accordingly, we shall hold the
               cancellation request on file until the first date cancellation would be appropriate. In



PAGE 11 – COMPLAINT – CLASS ACTION
               your case, that date is March 3. At that point, the Union will take appropriate steps
               to have your dues checkoff cancelled.

       Then on October 11, 2018, SEIU 503 sent Layton another letter stating that the "Dues

Checkoff form" she had signed on or about June 22, 2016, required her “to pay dues to the union

until at least May 8, 2019,” not March 3, 2019.

       44.     Defendant Wallowa County has not responded in writing but continues deducting

union dues from Layton’s paychecks after she withdrew her consent.

       45.     After Janus was decided, Plaintiff Miller notified Defendant AFSCME 75 on or

about August 1, 2018 and the Oregon Department of Corrections on or about October 31, 2018, in

writing of his resignation from union membership and revocation of his pre-Janus authorization

for the deduction of union dues or fees from his wages.

       46.     On August 9, 2018, AFSCME 75 accepted Miller’s resignation from union

membership but denied the revocation of his dues deductions:

               Our office is in receipt of your letter requesting to revoke your member
               status. We have changed your status in our database to non-member dues
               payer. Consistent with this change in status, you will no longer be eligible
               to vote in elections or contract ratifications, you will no longer be eligible
               to hold elected office in the union, and you will no longer be eligible for
               member-only benefits.

               Notwithstanding conflicting provisions in your collective bargaining
               agreement, as an act of good faith, we will ask the employer to terminate
               your dues on 1/9/2019. This date is the anniversary of the date that you
               became a member.

       47.     Defendant Coba through the Department of Corrections or DAS continued

deducting union dues from Miller’s paychecks after he withdrew his consent.

       48.     On November 6, 2018, AFSCME 75 notified Miller that his request was processed,

and his employer would be notified to cease dues deductions. Miller had dues deducted on

November 1, 2018 and is awaiting his next pay period.



PAGE 12 – COMPLAINT – CLASS ACTION
         49.   After Janus was decided, Plaintiff Perkins notified Defendants AFSCME 75 on or

about August 2, 2018 and Lane County on or about November 1, 2018 in writing of his resignation

from union membership and revocation of his pre-Janus authorization for the deduction of union

dues or fees from his wages.

         50.   On August 16, 2018, AFSCME 75 accepted Perkins’ resignation from union

membership but denied the revocation of his dues deductions:

               Our office is in receipt of your letter requesting to revoke your member
               status. We have changed your status in our database to non-member dues
               payer. Consistent with this change in status, you will no longer be eligible
               to vote in elections or contract ratifications, you will no longer be eligible
               to hold elected office in the union, and you will no longer be eligible for
               member-only benefits.

               Notwithstanding conflicting provisions in your collective bargaining
               agreement, as an act of good faith, we will ask the employer to terminate
               your dues on 2/5/2019. This date is the open period from the most recent
               membership card you signed.

         51.   Defendant Lane County continues deducting union dues from Perkins’ paychecks

after he withdrew his consent.

         52.   After Janus was decided, Plaintiff Richey notified Defendants SEIU 503 and

Jackson County in or around August 2018 in writing of his resignation from union membership

and revocation of his pre-Janus authorization for the deduction of union dues or fees from his

wages.

         53.   On September 6, 2018 SEIU 503 accepted Richey’s resignation from union

membership but denied the revocation of his dues deductions:

               I want to make sure you understand that when you joined the union you
               committed to pay your union dues for at least one year. This commitment
               is automatically renewed every year, unless you notify the union within the
               time frame specified on the membership form. Your drop eligibility date
               will be from 1/17/2019-1/31/2019.




PAGE 13 – COMPLAINT – CLASS ACTION
              You can drop your membership now, but you will lose all of your member
              rights, such as being able to vote on your negotiated union contract, and
              your union dues will continue until 1/17/2019, at which time your dues will
              be canceled, unless we hear otherwise from you before then.

       54.    Defendant Jackson County continues deducting union dues from Richey’s

paychecks after he withdrew his consent.

       55.    After Janus was decided, Plaintiff Simmons notified Defendants AFSCME 75 on

or about June 27, 2018 and City of Portland on or about November 6, 2018 in writing of her

resignation from union membership and revocation of her pre-Janus authorization for the

deduction of union dues or fees from her wages.

       56.     On July 16, 2018 AFSCME 75 accepted Simmons’ resignation from union

membership but denied the revocation of her dues deductions:

              I am in receipt of your letter requesting to resign your member status. I have
              changed your status in our database to non-member dues payer. As a non-
              member, you will no longer have the rights most other represented
              employees have, including the right to vote on the collective bargaining
              agreement under which you are covered or in any local elections. If you
              wish to preserve your membership rights and do not want this change to
              occur please let us know immediately.

              The current Local 189 collective bargaining agreement contains
              maintenance language that obligates you to pay union dues until the open
              window period which begins March 4, 2019 On that date your status will
              be changed to a non-dues payer and no further dues will be collected from
              you.

       57.    Defendant City of Portland continued deducting union dues from Simmons’

paychecks after she withdrew her consent.

       58.    On November 7, 2018, AFSCME 75 notified Simmons that her request was

processed, and her employer would be notified to cease dues deductions. Simmons had dues

deducted on November 8, 2018 and is awaiting her next pay period.

       59.    After Janus was decided, Plaintiff Wiles notified Defendants AFSCME 75 on or



PAGE 14 – COMPLAINT – CLASS ACTION
about August 8, 2018 and NorthWest Senior & Disability Services on July 31, 2018 in writing of

his resignation from union membership and revocation of his pre-Janus authorization for the

deduction of union dues or fees from his wages.

       60.     On August 16, 2018 AFSCME 75 accepted Wiles’ resignation from union

membership but denied the revocation of his dues deductions:

       Our office is in receipt of your letter requesting to revoke your member status. We
       have changed your status in our database to non-member dues payer. Consistent
       with this change in status, you will no longer be eligible to vote in elections or
       contract ratifications, you will no longer be eligible to hold elected office in the
       union, and you will no longer be eligible for member-only benefits.

       Notwithstanding conflicting provisions in your collective bargaining agreement, as
       an act of good faith, AFSCME will ask the employer to terminate your dues on
       1/11/2019. This date is the open period from the most recent membership card you
       signed.

       61.    Defendant NorthWest Senior & Disability Services responded to Wiles, “If you

would like information on changing your status as a member of the union, we need to refer you to

an AFSCME representative for any questions you may have.” Defendant NorthWest Senior &

Disability Services continues deducting union dues from Wiles’ paycheck after he withdrew his

consent.

       62.    After Janus was decided, Plaintiff Wiltse notified Defendants SEIU 503 on or about

July 27, 2018 and Marion County on or about August 9, 2018 in writing of her resignation from

union membership and revocation of her pre-Janus authorization for the deduction of union dues

or fees from her wages.

       63.     On August 1, 2018 SEIU 503 accepted Wiltse’s resignation from union

membership but denied the revocation of her dues deductions:

       We are in receipt of your letter requesting to resign your membership with SEIU
       Local 503, OPEU. Your request will be deemed effective upon receipt of your
       letter, and your employer will promptly be informed of your resignation from Union



PAGE 15 – COMPLAINT – CLASS ACTION
        membership. Please understand, however, that resignation from the Union will
        result in the immediate cancellation of life insurance coverage and other benefits of
        Union membership that have been provided to you.

        We also wish to remind you that, under the terms of the dues checkoff authorization
        form you signed, dues deductions cannot be terminated except in the periods set
        forth in the authorization. (We have included a copy of your authorization for your
        reference). Accordingly, we shall hold the cancellation request on file until the first
        date cancellation would be appropriate. In your case, that date is June 27. At that
        point, the Union will take appropriate steps to have your dues checkoff cancelled.

        64.      Defendant Marion County continues deducting union dues from Wiltse’s

paychecks after she withdrew her consent.

        65.      AFSCME 75’s membership and checkoff authorization form, 10 which the

respective Plaintiffs and class members signed prior to Janus, contains a restriction on the right to

revoke that authorization:

        This voluntary authorization and assignment is revocable by providing the Union and
        my Employer written notice of revocation not less than ten (10) days and not more than
        twenty (20) days before the yearly anniversary of the signing of this membership card,
        unless an applicable collective bargaining agreement imposes other limitations. 11

        66.      AFSCME 75’s membership and checkoff authorization form fails to inform

potential signatories: (1) that they have a First Amendment right not to subsidize the union and its

speech; or (2) that, by signing the card, they are waiving their First Amendment right to not

subsidize the union and its speech at any time and that they will be restricted in the exercise of that

First Amendment right until the window period stated in the form.




10
  AFSCME 75’s online membership and checkoff authorization form is available at
https://www.oregonafscme.org/membership_card/ (last visited Nov. 15, 2018).
11
  The AFSCME collective bargaining agreements covering Plaintiffs Fiscus, Hill, Miller, Perkins, Simmons, and
Wiles contain maintenance of membership provisions that require all union members of the bargaining unit to
“maintain their Union membership for the duration of the collective bargaining agreement” and limit the revocation
of their membership to only “the last two weeks of the term” or “the 30-day period prior to the expiration” of the
agreement. That is March 4-8, 2019 for Simmons; June 1-30, 2019 for Fiscus, Hill, Miller; Dec. 2-31, 2019 for
Wiles; and June 1-30, 2020 for Perkins.


PAGE 16 – COMPLAINT – CLASS ACTION
        67.      SEIU Local 503’s membership and checkoff authorization form, 12 which the

respective Plaintiffs and class members signed prior to Janus, contains a restriction on the right to

revoke that authorization:

        This authorization is irrevocable for a period of one year from the date of execution
        and from year to year thereafter unless not less than thirty (30) and not more than forty-
        five (45) days prior to the end of any annual period or the termination of the contract
        between my employer and the Union, whichever occurs first, I notify the Union and
        my employer in writing, with my valid signature, of my desire to revoke this
        authorization.

        68.      SEIU Local 503’s membership and checkoff authorization form fails to inform

potential signatories: (1) that they have a First Amendment right not to subsidize the union and its

speech at any time; and (2) that, by signing the card, they are waiving their First Amendment right

not to subsidize the union and its speech at any time and that they will be restricted in the exercise

of that First Amendment right until the window period stated in the form.

        69.      Pursuant to ORS 243.776 and ORS 292.055(3) and the checkoff and maintenance

of membership provisions of the respective collective bargaining agreements, the Defendants

enforce those restrictions by collecting and deducting union dues and fees from the employees’

wages after Plaintiffs and class members have revoked their dues deduction authorizations.

        70.      The Defendants have enforced, and will continue to enforce, their revocation

restriction policies against Plaintiffs and other public employees by collecting and deducting union

dues and fees from public employees who notified their respective Defendants that they resigned

union membership and no longer consent to paying union dues.


                                   CLASS ACTION ALLEGATIONS

        71.       Plaintiffs bring this case as a class action pursuant to Federal Rules of Civil


12
  SEIU 503’s online membership and checkoff authorization form is available at
http://local200.seiu503.org/files/2014/07/New-Union-Application.pdf (last visited Nov. 15, 2018).


PAGE 17 – COMPLAINT – CLASS ACTION
Procedure 23(b)(1)(A), 23(b)(1)(B), 23(b)(2), and, alternatively, 23(b)(3), for themselves and for

all others similarly situated, and any subclasses deemed appropriate by this Court, as described in

the following classes:

               a) Plaintiffs Anderson, Layton, Richey, and Wiltse are the class representatives of

       the SEIU 503 Class, which consists of all individuals: i) who are public employees

       exclusively represented by SEIU 503 or one of its affiliates; ii) who resigned union

       membership and revoked their consent to the deduction of any union dues or fees; and iii)

       and dues or fees deductions continued after their revocation notice; and

               b) Plaintiffs Fiscus, Hill, Miller, Perkins, Simmons, and Wiles are the class

       representatives of the AFSCME 75 Class, which consists of all individuals: i) who are

       public employees exclusively represented by AFSCME 75 or one of its local affiliates; ii)

       who resigned union membership and revoked their consent to the deduction of any union

       dues or fees; and iii) dues or fees deductions continued after their revocation notice.

       The classes include everyone who comes within the class definition at any time from two

years prior to the commencement of this action until the conclusion of this action.

       72.     Upon information and belief, there are hundreds of class members in both of the

two classes defined above. Their number being so numerous and their residences being in varying

locations and jurisdictions across Oregon, joinder is impractical.

       73.     There are questions of law and fact common to the respective Plaintiff class

representatives and class members in both of the two classes. Factually, the public employer

Defendants have continued to deduct and the union Defendants have continued to collect union

dues/fees from the Plaintiffs and class members despite their resignation of union membership and

revocation of their authorization to the deduction of union dues or fees. Legally, the question is




PAGE 18 – COMPLAINT – CLASS ACTION
whether these deductions and collections violate Plaintiffs’ and class members’ First Amendment

rights.

          74.   The claims and defenses involving the representative Plaintiffs are typical of other

members of the representative classes because the public employer Defendants are still seizing and

the union Defendants are still collecting union dues/fees from all Plaintiffs and class members in

violation of their First Amendment right not to subsidize union activity without their affirmative

consent and knowing waiver of that First Amendment right. Defendants have an identical duty to

their representative Plaintiffs and class members regarding these claims.

          75.   Plaintiffs can fairly and adequately represent the interests of their representative

class and have no conflict with each other, or similarly situated class members. Plaintiffs also have

no interest antagonistic to others who have been subjected to deprivation of their First Amendment

rights by Defendants’ actions in continuing the deductions and collection of union dues or fees

without Plaintiffs’ and class members’ affirmative consent and knowing waiver of their First

Amendment rights.

          76.   For both of the classes identified above, each respective class action can be

maintained under Federal Rule of Civil Procedure 23(b)(1)(A) because the respective Defendants’

duty to cease the union dues/fee deductions and collections and return all monies deducted and

collected since Plaintiffs’ and class members’ resignation of union membership and revocation of

his or her authorization of union dues/fees deductions, applies equally to the respective Plaintiffs

and class members, and the prosecution of separate actions by individual class members would

create a risk of inconsistent or varying adjudications, which would establish incompatible

standards of conduct for Defendants.

          77.   For both of the classes identified above, each respective class action can be




PAGE 19 – COMPLAINT – CLASS ACTION
maintained under Federal Rule of Civil Procedure 23(b)(1)(B) because an adjudication

determining the constitutionality of union dues/fees deductions in the aforementioned

circumstances as to one of the class members, as a practical matter, will be dispositive of the

interests of all class members or would substantially impair or impede the other class members’

ability to protect their interests.

        78.     For both of the classes identified above, each respective class action can be

maintained under Federal Rule of Civil Procedure 23(b)(2) because the respective Defendants have

acted to deprive the respective Plaintiffs and class members of their constitutional rights on

grounds generally applicable to all, thereby making declaratory, injunctive, and other equitable

relief appropriate with regard to each respective class as a whole.

        79.     Alternatively, for both of the classes identified above, each respective class action

can be maintained under Federal Rule of Civil Procedure 23(b)(3) because questions of law or fact

common to the members of the respective classes predominate over any questions affecting only

individual members, in that the important and controlling questions of law or fact are common to

all members of each respective class, i.e., whether the aforementioned dues deductions violate

their First Amendment rights and whether certain dues deduction agreements constitute a valid

waiver of a constitutional right when they are signed before the right not to subsidize union activity

was recognized by the U.S. Supreme Court in Janus v. AFSCME on June 27, 2018.

        80.     Each respective class action is superior to other available methods for the fair and

efficient adjudication of the controversy, inasmuch as the individual respective class members are

deprived of the same rights by the respective Defendants’ actions, differing only in the amount of

money deducted. The deducted or collected money for each Plaintiff and class member is known

to the respective Defendants and easily calculated from Defendants’ business records. The limited




PAGE 20 – COMPLAINT – CLASS ACTION
amount of money involved in the case of each individual’s claim (union dues/fee deductions at

least since each class member resigned from union membership and revoked the authorization for

the deduction of any union dues/fees) would make it burdensome for the respective class members

to maintain separate actions.

                                    CAUSES OF ACTION

       81.     Plaintiffs re-allege and incorporate by reference the paragraphs set forth above in

each count of this Complaint.

       82.     Defendants SEIU 503 and AFSCME 75 act under color of state law, ORS 243.776

and ORS 292.055(3), by maintaining and enforcing their revocation restriction policies and by

collecting and having public employers deduct union dues or fees from public employees who

have notified SEIU 503 and AFSCME 75 and/or their public employers that they resigned union

membership and revoked their prior dues deduction authorization and do not consent to paying

union dues or fees.

       83.     Union Defendants have accepted Plaintiffs’ and class members’ resignations from

union membership and have classified these public employees as nonmembers. Nevertheless,

Defendants continue to deduct and collect union dues or fees from these nonmembers.

       84.     The Supreme Court in Janus held that “[n]either an agency fee nor any other

payment to the union may be deducted from a nonmember’s wages, nor may any other attempt be

made to collect such payment, unless the employee affirmatively consents to pay.” 138 S. Ct. 2448,

2486 (2018).


                                          COUNT I
                            (Individual and Class Cause of Action)

       85.     Each Defendant’s maintenance and enforcement of its dues checkoff and

maintenance of membership provisions and restrictive revocation policies and continued deduction


PAGE 21 – COMPLAINT – CLASS ACTION
and collection of union dues/fees from the wages of Plaintiffs and class members, pursuant to ORS

243.776 and ORS 292.055(3), without the affirmative authorization and knowing waiver of their

First Amendment rights violates Plaintiffs’ and class members’ First Amendment rights to free

speech and association, as secured against state infringement by the Fourteenth Amendment to the

United States Constitution and 42 U.S.C. § 1983.

          86.    Defendants’ restrictive provisions, policies and statutes are not narrowly tailored to

serve a compelling state interest and, thus, violate Plaintiffs’ and class members’ constitutional

rights.

          87.    Plaintiffs and class members are suffering the irreparable harm and injury inherent

in a violation of First Amendment rights, for which there is no adequate remedy at law, as a result

of being subjected to Defendants’ checkoff and maintenance of membership provisions, restrictive

revocation policies and continued deductions and collection of union dues.


                                      PRAYER FOR RELIEF

          Wherefore, Plaintiffs request that this Court:

          A.     Enter an order, as soon as practicable, certifying this case as a class action,

certifying the two classes as defined in the Complaint, certifying Plaintiffs as class representatives

for their representative class, and appointing Plaintiffs’ counsel as class counsel for the two classes;

          B.     Issue a declaratory judgment that ORS 243.776 and ORS 292.055(3) and the dues

checkoff and maintenance of membership provisions of Defendants’ respective collective

bargaining agreements as applied are unconstitutional under the First Amendment, as secured

against state infringement by the Fourteenth Amendment and 42 U.S.C. § 1983, and unenforceable

to continue union dues or fees deductions after a public employee revokes the dues deduction

authorization.



PAGE 22 – COMPLAINT – CLASS ACTION
       C.      Issue a declaratory judgment that the membership and checkoff authorization forms

Defendants SEIU 503 and AFSCME 75 had signed prior to Janus v. AFSCME do not constitute a

waiver of a public employee’s First Amendment right not to subsidize union activities.

       D.      Issue a declaratory judgment that the revocation restriction policies and language

put in place by Defendants SEIU 503 and AFSCME 75 are unconstitutional, unenforceable, null

and void under the First Amendment, as secured against state infringement by the Fourteenth

Amendment and 42 U.S.C. § 1983;

       E.      Issue a declaratory judgment that Defendants violate the First Amendment, as

secured against state infringement by the Fourteenth Amendment and 42 U.S.C. § 1983, by

deduction and collecting union dues or fees from public employees who do not consent to paying

union dues or who notify the union that they resign union membership and revoke their dues

deduction authorizations.

       F.      Permanently enjoin Defendants along with their officers, agents, servants,

employees, attorneys, and any other person or entity in active concert or participation with them,

from maintaining and enforcing any of the policies, provisions, or actions declared

unconstitutional including the unions’ restrictive revocation language and policies and the public

employers’ deduction of union dues or fees from Plaintiffs’ and class members’ wages who notify

the union or employer that they resigned union membership and revoked their authorization of

union dues or fees and thus, do not consent to paying union dues or fees;

       G.      Require SEIU 503 and AFSCME 75 to refund all union deductions made from the

wages of Plaintiffs and class members after their written resignation and revocation, with interest;

       H.      Award nominal and compensatory damages.

       I.      Award Plaintiffs their costs and reasonable attorneys’ fees pursuant to the Civil




PAGE 23 – COMPLAINT – CLASS ACTION
Rights Attorneys’ Fees Award Act of 1976, 42 U.S.C. § 1988; and

       J.     Grant other and additional relief as the Court may deem just and proper.



   Date: November 20, 2018


                                    GIBSON LAW FIRM, LLC


                                    By:    s/Jill Gibson
                                           Jill Gibson, OSB #973581
                                           jill@gibsonlawfirm.org
                                           Attorneys for Plaintiffs and
                                           the Requested Class




PAGE 24 – COMPLAINT – CLASS ACTION
